DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
 This Office Action is in response to an amendment filed on 1/28/2021. As directed by the amendment, claims 3-5, 7, 13-14 are canceled, claims 1, 11, and 16 are amended, and no new claims were added. Thus, claims 1-2, 6, 8-12 and 15-25 are pending for this application. 
 
Claim Rejections - 35 USC § 112
 The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


  Claims 11, 12, and 18-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 Regarding claim 11, the phrases “controlling the acoustic stimulus” in line 6 and “providing the acoustic stimulus” in line 8 are unclear, because the claim recites in line 5 that the stimulus may be vibratory or acoustic, therefore it is unclear if the following steps are required (given that the steps only apply when there is an acoustic stimulus).
Regarding claims 18-25, the phrase” the acoustic stimulus” in line 2 of each claim is unclear because claims 1 and 11 (from which these claims depend) recites in line 6 that the stimulus may be vibratory or acoustic, therefore it is unclear if the claim limitations apply when there is a vibratory stimulus (given that the limitations of claim 18 only apply when there is an acoustic stimulus).
The remaining claims are rejected due to dependence on a rejected base claim.


Claim Rejections - 35 USC § 103
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6, 9-11, 21 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Bende (US 2015/0073316) in view of Erickson (US 5,549,655).
Regarding claim 1, Bende discloses (Fig. 8) a device for controlling enrichment of nitric oxide levels within the lungs of a subject (paragraph [0063]), comprising: 
a stimulator (face mask 50 which includes vibration elements 51, paragraph [0063, [0066] and [0074]]) for applying an acoustic or vibratory stimulus (mask 50 is a “humming mask” that uses vibration elements to mimic a user humming (e.g. “vibration-like humming”, paragraph [0071], and “humming” is defined as “to make the natural noise of an insect in motion or a similar sound” by https://www.merriam-webster.com/dictionary/hum), therefore the 
a controller (controller or mobile intelligent device, paragraph [0075]) adapted to control the stimulator and control timing of the stimulator (paragraphs [0063] and [0075])
Bende discloses that it is advantageous to provide vibration/acoustic stimulation to the user prior to user inhalation in order to improve nitric oxide delivery to the lungs and therefore provide treatment for a variety of diseases (paragraphs [0035] and [0065]), and discloses that the controller allows the user to control the vibration elements on a special time cycle and allows user to program start/stop of the vibration elements (paragraph [0066]), but does not disclose a detector for detecting a timing of a respiration cycle of the subject, wherein said respiration cycle comprises an alternating occurrence of an inspiration event and an expiration event; the controller is adapted to control the stimulator in dependence on the detected timing of the respiration cycle and/or an event of the respiration cycle, and wherein the controller is further adapted to interpret an output signal of the detector to provide a prediction of the timing of the beginning of each inspiration event of the respiration cycle, and wherein the controller is adapted to actuate the stimulator a predetermined period of time before the beginning of each inspiration event of the respiration cycle.
However, Erickson teaches (Fig. 2a) a stimulation device for treating sleep apnea comprising a detector (respiratory transducer 60, in form of a chest belt) for detecting a timing of a respiration cycle of the subject (Col. 18 lines 55-68), wherein said respiration cycle comprises an alternating occurrence of an inspiration event and an expiration event (detected waveform in Fig. 2a represents normal breathing cycle, where inhalation is represented by the peaks of the waveform and exhalation is represented by the troughs); the controller (controller 55) is adapted 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Bende to include a detector for detecting respiratory cycle and modify the controller to actuate the stimulator a predetermined time prior to a predicted inhalation as taught by Erickson for the purpose of anticipating each inhalation of the user such that the stimulation provided results in optimal therapy (Col. 3 lines 32-38 Erickson)
Regarding claim 6, modified Bende discloses the detector comprises a sensor for sensing chest movement (belt transducer, Col. 3 lines 24-29 Erickson).
Regarding claim 9, Bende discloses the frequency of the stimulator is in the range 50 to 1000 Hz (between 100-300 Hz, paragraph [0036] Bende).
Regarding claim 10, modified Bende discloses the device is not associated with any external source of nitric oxide (device of Bende discloses a device to stimulate user production of nitric oxide, and does not disclose use of external nitric oxide, therefore the device of Bende is not associated with an external source of nitric oxide).
Regarding claim 11, modified Bende discloses (Fig. 8) a method of controlling an acoustic or vibratory stimulator (paragraph [0065] Bende), comprising: 
applying a vibratory or acoustic stimulus (mask 50 is a humming mask that uses vibration elements to mimic a user humming (e.g. “vibration-like humming”, paragraph [0071] and “humming” is defined as “to make the natural noise of an insect in motion or a similar sound” by https://www.merriam-webster.com/dictionary/hum), therefore the elements of Bende provide an acoustic stimulus to a user, see paragraphs [0063], [0069], [0071] and [0075]) to a sinus of the subject (in contact with sinuses, paragraphs [0064]-[0066] and Fig. 8); and
controlling the acoustic stimulus (via controller or mobile intelligent device, paragraph [0075] in terms of timing of the stimulator (paragraphs [0063] and [0075]).
Bende discloses that it is advantageous to provide vibration/acoustic stimulation to the user prior to user inhalation in order to improve nitric oxide delivery to the lungs and therefore provide treatment for a variety of diseases (paragraphs [0035] and [0065]), and discloses that the controller allows the user to control the vibration elements on a special time cycle and allows user to program start/stop of the vibration elements (paragraph [0066]), but does not disclose the method steps of detecting a timing of a respiration cycle of the subject, wherein said respiration cycle comprises an alternating occurrence of an inspiration event and an expiration event; the step of controlling includes controlling the stimulus in dependence on the detected timing of the respiration cycle and/or an event of the respiration cycle, and providing the vibratory or acoustic stimulus a predetermined period of time before the beginning of each inspiration event of the respiration cycle.
However, Erickson teaches (Fig. 2a) method of controlling a stimulation device for treating sleep apnea comprising a detecting (via respiratory transducer 60, in the form of a chest 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method Bende to include the steps of detecting a timing of a respiration cycle of the subject, wherein said respiration cycle comprises an alternating occurrence of an inspiration event and an expiration event; the step of controlling includes controlling the stimulus in dependence on the detected timing of the respiration cycle and/or an event of the respiration cycle, and providing the acoustic stimulus a predetermined period of time before the beginning of the inspiration event of the respiration cycle as taught by Erickson for the purpose of anticipating each inhalation of the user such that the stimulation provided results in optimal therapy (Col. 3 lines 32-38 Erickson).
Regarding claims 21 and 25, Bende discloses wherein the stimulator is for applying the acoustic stimulus to a paranasal sinus of the subject (lower stimulators 51 in Fig. 8 of Bende are positioned at the paranasal sinus of the subject).
 
Claims 1, 8, 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Avni (WO 2011007346, references hereinafter made to machine translated copy attached) in view of Lundberg (US 2005/0143673) and Erickson (US 5,549,655).
Regarding claim 1, Avni discloses (Fig. 6A-6C) a device for controlling enrichment of nitric oxide levels within the lungs of a subject (paragraph [0040]), comprising: 
a detector for detecting a timing of a respiration cycle of the subject (sensor(s) for detecting inhalation vs. exhalation, which includes pressure sensors, CO2 sensors, NO sensors, and others. See paragraph [0156] and [0279]), wherein said respiration cycle comprises an alternating occurrence of an inspiration event and an expiration event (paragraph [0155] and [0279]);
a stimulator (speakers, buzzers, or vibrators for vibrating an air stream pulse referred to as a fluid pressure pulse (FPP), paragraph [0144] and [0248]) for applying an acoustic or vibratory stimulus to the subject (paragraph [0144] and [0148]); and
a controller (controller 611) adapted to control the stimulator and control timing of the stimulator (different sequence of FPPs provided during inhalation vs. exhalation, paragraph [0155], and discloses different frequencies provided inspiration vs. expiration, paragraph [0279]) and the controller is adapted to control the stimulator in dependence on the detected timing of the respiration cycle and/or an event of the respiration cycle (paragraphs [0019] and [0279]).
Avni discloses applying the acoustic stimulator (speakers, buzzers, or vibrators for vibrating an air stream pulse referred to as a fluid pressure pulse (FPP), paragraph [0144] and [0248]) for treating sinusitis (paragraphs [0044] and [0048]) but is silent regarding applying the stimulus to a sinus of the subject. However, Lundberg teaches (Fig. 6) an acoustic stimulator 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stimulator of Avni to apply acoustic stimulus to the sinus, as taught by Lundberg, for the purpose of increasing nitric oxide release (paragraph [0024]).
Avni does not disclose wherein the controller is further adapted to interpret an output signal of the detector to provide a prediction of the timing of the beginning of each inspiration event of the respiration cycle, and wherein the controller is adapted to actuate the stimulator a predetermined period of time before the beginning of each inspiration event of the respiration cycle.
However, Erickson teaches (Fig. 2a) a stimulation device for treating sleep apnea comprising a detector (respiratory transducer 60, in form of a chest belt) for detecting a timing of a respiration cycle of the subject (Col. 18 lines 55-68), wherein said respiration cycle comprises an alternating occurrence of an inspiration event and an expiration event (detected waveform in Fig. 2a represents normal breathing cycle, where inhalation is represented by the peaks of the waveform and exhalation is represented by the troughs); the controller (controller 55) is adapted to control the stimulator in dependence on the detected timing of the respiration cycle and/or an event of the respiration cycle and wherein the controller is further adapted to interpret an output signal of the detector to provide a prediction of the timing of the beginning of each inspiration event of the respiration cycle (controller 55 controls stimulator 624 such that the stimulator stimulates prior to predicted inhalation, see Col. 3 lines 20-48), and wherein the controller is adapted to actuate the stimulator a predetermined period of time before the beginning of each 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Avni such that the controller is further adapted to interpret an output signal of the detector to provide a prediction of the timing of the beginning of each inspiration event of the respiration cycle, and wherein the controller is adapted to actuate the stimulator a predetermined period of time before the beginning of each inspiration event of the respiration cycle.as taught by Erickson for the purpose of anticipating each inhalation of the user such that the stimulation provided results in optimal therapy (Col. 3 lines 32-38 Erickson).
Regarding claim 8, modified Avni discloses the device comprises a nasal or full face mask (facemask, paragraph [0067] Avni) and a pressure source for delivering pressuring gas to the nasal or full face mask (FPPs delivered via “turbine-like devices, CPAP -like devices, BILEVEL like devices”, paragraph [0282] Avni), and discloses the controller comprises a pressure controller for controlling the pressure source (controller 611 includes a computerized protocol controller to control the FPP protocols, and because the FPP protocols differ in pressure and require air from the pressure source to produce the FPP’s, control of the pressure source is inherent. See paragraphs [0246]-[0247]).
Regarding claim 11, Avni discloses (Fig. 6A-6C) a method of controlling an acoustic or vibratory stimulator (Abstract), comprising: 
detecting a timing of a respiration cycle of the subject (sensor(s) for detecting inhalation vs. exhalation, which includes pressure sensors, CO2 sensors, NO sensors, and others. See 
applying a vibratory or acoustic stimulus to the subject (speakers, for vibrating an air stream pulse referred to as a fluid pressure pulse (FPP), paragraph [0144], [0148] and [0248]);
controlling the stimulus (via controller 611) dependence on detected timing of the respiration cycle and/or event of the respiration cycle (synchronized to user’s inspiratory cycle, paragraph [0019]. Different sequence of FPPs provided during inhalation vs. exhalation, paragraph [0155], and discloses different frequencies provided during inspiration vs. expiration, paragraph [0279]).
Avni discloses applying the acoustic stimulator (speakers for vibrating an air stream pulse referred to as a fluid pressure pulse (FPP), paragraph [0144] and [0248]) for treating sinusitis (paragraphs [0044] and [0048]) but is silent regarding applying the stimulus to a sinus of the subject. However, Lundberg teaches (Fig. 6) an acoustic stimulator (sound generator, paragraph [0035]) that oscillates airflow and directs the oscillated airflow to the sinus (paragraph [0050]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stimulator of Avni to apply acoustic stimulus to the sinus, as taught by Lundberg, for the purpose of increasing nitric oxide release (paragraph [0024]).
Avni does not disclose wherein the step of providing the stimulus a predetermined period of time before the beginning of the inspiration event of the respiration cycle.
However, Erickson teaches (Fig. 2a) method of controlling a stimulation device for treating sleep apnea comprising a detecting (via respiratory transducer 60, in the form of a chest belt) a timing of a respiration cycle of the subject (Col. 18 lines 55-68), wherein said respiration 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Avni to include the step of providing the stimulus a predetermined period of time before the beginning of the inspiration event of the respiration cycle as taught by Erickson for the purpose of anticipating each inhalation of the user such that the stimulation provided results in optimal therapy (Col. 3 lines 32-38 Erickson).
Regarding claim 17, Avni discloses the stimulator comprises a loudspeaker (“speakers”, paragraph [0248]).

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Avni (WO 2011007346, references hereinafter made to machine translated copy attached) in view of Lundberg (US 2005/0143673) and Erickson (US 5,549,655), and further in view of Schindhelm (US 2010/0275921).
Regarding claims 2 and 12, modified Avni discloses a detector adapted to provide an output signal and the controller is adapted to interpret the output signal of the detector to determine the timing of the respiration cycle (sensor at opening of device detects inspiration and 
However, Schindhelm teaches (Fig. 1) a device for determining a respiratory profile and detecting a change in respiratory profile that includes a controller (104) and at least one sensor, and discloses determining the respiratory duty cycle and respiration rate from the at least one sensor (paragraph [0018]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller and step of interpreting of modified Avni to include determining respiration rate and duty cycle, as taught Schindhelm, by for the purpose of providing information regarding changes in respiration cycle of the patient such that the timing of the protocols can be adjusted to improve therapy to the patient.

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable Bende (US 2015/0073316) in view of Erickson (US 5,549,655), and further in view of Nagy (WO 2010113046, references hereinafter made to machine translated copy attached).
Regarding claims 15 and 16, Bende discloses the stimulator operates at a frequency between 100-300 Hz (paragraph [0068] Bende), and discloses that the device is configured to vibrate the sinuses of the user to stimulate NO production (paragraph [0072] Bende), but does not disclose the frequency corresponds to the resonant frequency of a paranasal sinus. However, Nagy teaches (Fig. 3-4) an apparatus and method of producing vibrations (which also produces 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify frequency of the vibratory/acoustic source of Bende to be at the resonant frequency of the paranasal sinus as taught by Nagy for the purpose of maximizing nitric oxide production, thereby improving patient outcome (paragraph [0060] Nagy).

Claims 18 and 22 are rejected under 35 U.S.C. 103 as being unpatentable Bende (US 2015/0073316) in view of Erickson (US 5,549,655), and further in view of Simon (US 2011/0046432).
Regarding claim 18, Bende/Erickson discloses the controller actuates the acoustic stimulator prior to inhalation, but does not disclose the controller is adapted to control the stimulator such that the acoustic stimulus is provided only during a portion of each inspiration phase. However, absent a critical teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify controller of Bende/Erickson to control the stimulator such that the acoustic stimulus is provided only during a portion of each inspiration phase for the purpose of improving the amount of nitric oxide generated and inhaled by the user during the inhalation phase, as one of ordinary skill in the art would recognize that providing the stimulus during exhalation would result in loss of generated nitric oxide. 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller of Bende/Erickson such that the controller is adapted to control the stimulator such that the acoustic stimulus is provided only during a portion of each inspiration phase, as taught and suggested by Simon, for the purpose of timing the acoustic stimulus to be provided to achieve the goals of Bende/Erickson (Bende discloses a goal of achieving highest production and intake of nitric oxide possible, paragraph [0035], and that there are many benefits to increasing production and transport of the nitric oxide, via user inhalation, to the user, see Bende paragraphs [0007], [0019], and [0035], such as treating hypertension, high cholesterol, ED, asthma, arthritis, low immunity, infections caused by germs, viruses and or fungi and more without the use of any medicine taken, see paragraph [0019] of Bende).
Regarding claim 22, Bende/Erickson discloses controlling actuates the acoustic stimulator prior to inhalation, but does not disclose controlling the stimulator such that the acoustic stimulus is provided only during a portion of each inspiration phase. However, absent a critical teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controlling step of Bende/Erickson to control the stimulator such that the acoustic stimulus is provided only during a portion of each inspiration phase for the purpose of improving the amount of nitric oxide generated and inhaled 
As further evidence, Simon teaches (Fig. 3) a stimulator (which can be in the form of a speaker coil, paragraphs [0118] and [0123]) and a controller (control unit 330), and discloses the step of controlling the stimulator such that the acoustic stimulus is provided only during a portion of each inspiration phase (paragraph [0102]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controlling step of Bende/Erickson to include controlling the stimulator such that the acoustic stimulus is provided only during a portion of each inspiration phase, as taught and suggested by Simon, for the purpose of timing the acoustic stimulus to be provided only during at least a portion of the inspiration phase to reduce the loss of nitric oxide from user exhalation and to achieve the goals of Bende/Erickson (Bemde discloses a goal of achieving highest production and intake of nitric oxide possible, paragraph [0035], and that there are many benefits to increasing production and transport of the nitric oxide, via user inhalation, to the user, see Bende paragraphs [0007], [0019], and [0035], such as treating hypertension, high cholesterol, ED, asthma, arthritis, low immunity, infections caused by germs, viruses and or fungi and more without the use of any medicine taken, see paragraph [0019] of Bende).
 
Claims 19-20 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable Bende (US 2015/0073316) in view of Erickson (US 5,549,655), and further in view of Radl (US 2012/0046579).
 Regarding claims 19-20 and 23-24, Bende discloses controlling the stimulator, but does not disclose that the controller is adapted to control the simulator such that the acoustic stimulus is provided with an amplitude that varies as a function of time, wherein the acoustic stimulus is provided with a decreasing acoustic strength over time. 
However, Radl teaches (Fig. 1-7) the controller (control module 26) is adapted to control the simulator (motors 24A/24B) such that the acoustic stimulus (vibration motors 24A/24B produce acoustic stimulus in range of 28-36dB, paragraph [0096]) is provided with an amplitude that varies as a function of time, wherein the acoustic stimulus is provided with a decreasing acoustic strength over time (ramp-down function that causes intensity of the stimulus to gradually decrease so as to be less noticeable and less abrupt to a user, paragraph [0066]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller of Bende/Erickson to be adapted to control the simulator such that the acoustic stimulus is provided with an amplitude that varies as a function of time, wherein the acoustic stimulus is provided with a decreasing acoustic strength over time, as taught by Radl, for the purpose of allowing the transition from the on to off period to be less noticeable or shocking to the user (paragraph [0066] Radl), thereby improving patient comfort while in use.

 Response to Arguments
Applicant's arguments filed 1/28/2021 have been fully considered.
Regarding rejection claims 1 and 11 under 35 USC 103 over Bende in view of Erickson, applicant argued Bende does not disclose “actuate the stimulator a predetermined period of time before the beginning of each inspiration event of the respiration cycle” because Bende discloses 
The examiner respectfully disagrees.
First, applicant is reminded that the limitation “actuate the stimulator a predetermined period of time before the beginning of each inspiration event of the respiration cycle” is taught by Erickson, and not Bende (see full rejection above). However, even when Bende is considered alone and not in combination with Erickson, it is important to note that Bende recites (in paragraph [0065]) “stimulating the sinuses by vibrating for higher NO (nitric oxide) production prior [to] intake/inhale in to the lungs, is highly healthy and medical advised, as NO (nitric oxide) has many positive influence on the body and mind”, therefore Bende clearly shows that there is a motivation for stimulating the sinuses prior to inhalation (“prior [to] intake/inhale”), with the motivation of improving patient health/wellness. Finally, even when considering the passage highlighted by applicant (paragraph [0069] of Bende), applicant has not defined a length of a respiration cycle (a respiration cycle could be a single inhalation period and single exhalation period), therefore actuation before a single inspiration of the cycle would still meet the requirements of the claim (even if actuation also occurs during inspiration, expiration, and/or a pause between inspiration/expiration).
With respect to the Erickson reference, Applicant further argued that there is no motivation to have modified Bende in view of Erickson because Erickson “is not concerned with a sinus of a patient, let alone NO production” and instead is “used to stimulate the hypoglossal nerve of the patient” (page 7 paragraph 1 of Remarks).
The examiner respectfully disagrees.
prior to inhalation in order to improve NO delivery to the lungs and therefore improve treatment for a variety of diseases (see paragraphs [0035] and [0065]), but is silent regarding the controller functions and detector. Erickson is used solely to teach controller functions and a detector for achieving the goal of Bende, and while Erickson may use a different form of stimulation, Erickson provides a clear and reasonable motivation for teaching the controller functions and detector (to anticipate inhalation of user such that the stimulation provided results in optimal therapy, Col. 3 lines 32-38 Erickson).
Therefore, rejections of claims 1 and 11 are maintained.
 Regarding rejection of claims 1 and 11 under 35 USC 103 over Avni in view of Lundberg and Erickson, applicant argued (page 8 paragraph 3 of Remarks) that Avni does not disclose “the controller is further adapted to interpret an output signal of the detector to provide a prediction of the timing of the beginning of each inspiration event of the respiration cycle, and wherein the controller is adapted to actuate the stimulator a predetermined period of time before the beginning of each inspiration event of the respiration cycle” because Avni discloses an arrangement in which the stimulator is constantly being actuated and not actuated before the beginning of each inspiration event.
The examiner respectfully disagrees.
As discussed above, applicant is reminded that this limitation is taught by the Erickson reference, not Avni (see full rejection above), and Erickson provides a clear motivation for the combination (to anticipate inhalation of user such that the stimulation provided results in optimal therapy, Col. 3 lines 32-38 Erickson). It is also important to note that Avni discloses a goal of 
Therefore, rejections of claims 1 and 11 are maintained.
Applicant’s arguments regarding allowance of the dependent claims are moot because all independent claims are rejected.
Conclusion
  Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MOON whose telephone number is (571)272-2554.  The examiner can normally be reached on Monday-Thursday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW R MOON/Examiner, Art Unit 3785                                                                                                                                                                                                        
/TIMOTHY A STANIS/Primary Examiner, Art Unit 3785